Vanderburgh, J.
The respondent, Peterson, appealed to the district court from the award of damages for the appropriation of his land for railway purposes, made by commissioners in condemnation proceedings. The company moved, upon notice, to dismiss the appeal, on the ground that the proceedings thereon were irregular, and not in conformity with the provisions of its charter.' The court overruled the motion, and retained the case for hearing. From such order the company appeals to this court.
We think the objection made by the respondent here, that the order is not an appealable one, is well taken. It was an intermediate order, not involving the merits of the controversy. In Ross v. Evans, 30 Minn. 206, it was held that an order which dismissed an appeal from justice’s court for want of jurisdiction was appealable, because it put an end to the proceedings, and was in the nature of a final judgment, or prevented a judgment from which an appeal might be taken. But this court has steadily adhered to the rule, in its construction of the statute allowing appeals, that orders like the one under consideration, made in the course of the proceedings, are not within its provisions, and it is not material that the order is a formal one, made upon notice. Prince v. Heenan, 5 Minn. 279, (347;) Hulett v. Matteson, 12 Minn. 227, (349;) St. Anthony Falls W. P. Co. v. King Bridge Co., 23 Minn. 186; Searles v. Thompson, 18 Minn. 285, (316.) To allow an appeal from such orders would tend greatly to increase the expense and delay of litigation.
Appeal dismissed.